 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                           SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA                   No. 20-CR-1566-DMS
 8             Plaintiff,                       ORDER TO CONTINUE AND
                                                EXCLUDE TIME UNDER THE
 9     V.                                       SPEEDY TRIAL ACT
10
     CHARLES RONALD GREEN(l)
11   MELINDA ELIZABETH GREBl\J (2),
12             Defendants.
13

14          The United States of America and defendants Charles Ronald Green and Melinda
15   Elizabeth Green jointly move to continue the hearing set for June 4, 2021 to September
16   10, 2021, and to exclude time under the Speedy Trial Act, 18 U.S.C. § 316l(h)(7).
17          For reasons stated in the joint motion, incorporated by reference herein, the Court
18   finds the ends of justice served by granting the requested continuance outweigh the best
19   interest of the public and the defendant in a speedy trial. The hearing shall be continued
2o   to September 10, 2021, and the period of delay from the filing of the joint motion until
21   September 10, 2021 shall be excluded in computing the time within which the trial must
22   commence under the Speedy Trial Act, 18 U.S.C. § 3161.
23          The defendants shall each file an acknowledgement of the new court date within
24   one week of this order.
2s   IT IS SO ORDERED.
26

27
            DATED: f.·3--:).)
                                           DA
                                               J ,..jJ
                                                  M.SABRAW
                                           United States District Judge
28
                                                 1
